Citation Nr: 1733412	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-10 853	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Whether the reduction in the disability rating from 60 percent to 30 percent, effective July 23, 2015, for the service-connected tinea capitis and seborrheic dermatitis, was proper.  

2.  Entitlement to a higher initial rating for service-connected tinea capitis and seborrheic dermatitis, evaluated as noncompensably disabling for the period prior to October 16, 2012, and 60 percent disabling from October 16, 2012.  

  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served in the Air force from April 27, 1983 to May 27, 1985, from October 3, 1988 to October 31, 1989 and from April 18, 1991 to June 24, 1991.  In addition, the Veteran served in the Air National Guard from January 17, 1997 to July 17, 1997 and from March 10, 1998 to July 19, 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran filed a notice of disagreement (NOD) with this decision in October 2007, and perfected her appeal of this decision in March 2010.  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The VA disagreed with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to the appeal, and to avoid burdens on the adjudication system, and delays in the adjudication of other claims, VA filed a motion with the court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contained the skin claim that could have been affected by the resolution of VA's appeal in Johnson, the Board stayed action on this matter in accordance with the Court's stay.  However, the Court's decision was reversed by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Johnson v. Shulkin, No. 2016-2144, __________ (July 14, 2017).  As such, the stay on the claim for a higher initial rating for the Veteran's service-connected skin disability has been lifted, the appeal is ready for adjudication.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  A Travel Board hearing was scheduled in March 2016, but the Veteran failed to appear.  As such, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which provides that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  

In the February 2017 decision, the Board adjudicated and decided the issues of entitlement to a higher initial rating for bilateral hearing loss, entitlement to an initial increased rating for migraines, and entitlement to service connection for the low back disability.  The Board also remanded the claim seeking service connection a neck condition for additional evidentiary development.  Based on a review of the record, some of the development has been conducted, and the Veteran was scheduled for the requested VA examination for her claimed neck disorder, and her updated treatment records have been associated with the claims file.  However, it appears that the Agency of Original Jurisdiction (AOJ) has not yet adjudicated this matter and issued a Supplemental Statement of the Case (SSOC) with regard to this issue.  In addition, this issue has not been yet been certified for appeal to the Board.  As such, the Board will not adjudicate this matter at this time.  


FINDINGS OF FACT

1.  By a January 2013 decision, the AOJ awarded a 60 percent rating for the service-connected skin disorder, effective from October 16, 2012. 

2. By the August 2015 rating decision, the AOJ reduced the disability rating for the Veteran's service-connected skin disorder from 60 percent to 30 percent, effective July 23, 2015. 

3. The entirety of the medical evidence relevant to this claim and associated during the appeal period does not demonstrate improvement in the service-connected skin disability under the ordinary conditions of life and work, for any period on appeal.

4.  For the period prior to October 16, 2012, the Veteran's skin disorder did not cover at least five percent of the entire body or at least five percent of exposed areas, nor did it require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks within the prior 12-month period.  

5.  For the period prior to October 16, 2012, the Veteran's skin disorder was not manifested by disfigurement of the head, face or neck with at least one characteristic of disfigurement; scars other than head, face, or neck, that are deep or that cause limited motion, in an area exceeding 6 square inches; scars, other than head, face, or neck that are superficial and that do not cause limited motion, in an area of 144 square inches; superficial unstable scars or scars that are painful on examination; or limitation of function of the affected part.   

6.  For the period prior to October 16, 2012, the Veteran's skin disorder was not manifested by burn scar(s) of the head, face, or neck, scar(s) of the head, face, or neck due to other causes or other disfigurement of the head, face, or neck with at least one characteristic of disfigurement; burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, and cover an area or areas of at least six square inches; burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear and affect an area or area reaching 144 square inches; or one or two scars that are unstable or painful; 

7.  For the period from October 16, 2012 the Veteran's skin disorder was not manifested by burn scar(s) of the head face, or neck; scar(s) of the head, face, or neck due to other causes; or any disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or with six or more characteristics of disfigurement. 


CONCLUSIONS OF LAW

1.  The reduction of the assigned rating from 60 percent to 30 percent for the service-connected skin disorder was not proper; and the 60 percent rating for this disability is restored, effective from October 16, 2012.  38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.25 (2016).

2.  For the period prior to October 16, 2012, the criteria for an initial compensable evaluation the service-connected skin disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7806, 7813 (2008) & (2016). 

3.  For the period from October 16, 2012 the criteria for an initial evaluation in excess of 60 percent for the service-connected skin disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7806, 7813, 7825 (2008) & (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


Factual History

A historical overview of the claims reflects that during a September 2006 VA treatment visit, the Veteran reported a four year history of intermittent scaling along her hairline that generally responds to sulfur based shampoos.  The Veteran was thereafter assessed with likely seborrhea and given instructions on the appropriate use of Selsun blue.  

At the April 2007 VA general examination, the Veteran reported the onset of scattered lesions around her hairline in 1999.  According to the Veteran, although this was initially diagnosed as seborrheic dermatitis, it was then diagnosed as tinea capitis.  She stated that while she had been treated with oral griseofulvin tablets on a daily basis in the past, her current treatment consisted of intermittent twice-daily use of ketoconazole cream.  The examiner noted that this skin condition was intermittent and non-progressive in nature.  It was further noted that the Veteran experienced flare-ups of her skin condition every three weeks, and these episodes lasted for four to five days in duration.  She (the Veteran) reported to use ketoconazole cream twice a day for four to five days until the lesions clear up.  The examiner indicated that these lesions recur every three weeks and do not cause functional impairment or systemic illness.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having recurrent tinea capitis involving less than one percent of the total body surface area and less than five percent of the total exposed body surface area.  

In the September 2007 rating decision, the Veteran's claim for service connection for her tinea capitis was granted and evaluated as noncompensably disabling, effective July 20, 2006, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813.  

During a June 2008 VA treatment visit, physical examination of the Veteran reflected evidence of "arcuate scaly erythema plaques at the hairline, esp. at the base of the scalp forehead and cheeks: generalized erythema and erythema papules."  The Veteran was assessed with having seborrheic dermatitis and rosacea.  In the June 2008 VA addendum note, the treatment provider observed a scaly skin condition along the edges of the scalp that sometimes get near the eyes.  Further examination of the scalp revealed multiple annular scaly plaques along the margins of the scalp.  

The Veteran was afforded another VA examination in October 2008 during which time she provided her military and medical history.  According to the Veteran, she was originally treated for, and diagnosed with having, tinea, while she was serving in the military.  The Veteran stated that the lesions began as red circles on her forehead near her hairline, and were treated with multiple creams.  According to the Veteran, her lesions have progressed to the point that she now has lesions on her neck area, and occasionally on her face and chest as well.  The Veteran also stated that this has been a continuous and ongoing problem since the skin condition was first diagnosed, and she continues to use a myriad of lotions and creams for her skin condition on a daily basis multiple times a day.  She (the Veteran) also recalled being provided with a steroid cream which, according to one of her physicians, resulted in areas of lighter pigmentation around the hairline on her forehead.  Although the Veteran reported to experience a burning sensation due to these lesions, she denied experiencing any itching, and she further denied having any systemic symptoms like weight loss or fever.  

Physical examination of the Veteran revealed a crescent-shaped lesion on the posterior neck region on the left of the midline.  According to the examiner, the scar was approximately two centimeters (cm) in length and 3 millimeters (mm) in width.  Closer examination of the lesion revealed evidence of "erythema," as well as "collaret on the periphery" and "some minimal amount of scaling...."  On physical examination of the chest area, the examiner observed plaque-like lesions between the breasts that were erythematous and extended downward and started to go underneath the breasts.  According to the examiner, there were no signs of erythema, or rash-like lesions under the breast.  The lesions were located between the breasts on the chest wall, and these too were described as erythematous, slightly raised, with minimal scaling evidence.  A thorough examination of the scalp was negative for any evidence of alopecia, erythema, plaques, or scaling.  Upon examination of the hairline on the forehead, the examiner observed some areas of hypopigmentation that were no pronounced but did reveal some variation when compared to the pigmentation of the face.  According to the examiner, there was no scarring or disfigurement seen, and the Veteran's skin disorder affected approximately one percent of the entire body surface and 0.1 percent of the exposed skin surface.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having dermatophytosis with recurrent eruptions.    

At the June 2009 VA treatment visit, the Veteran was seen for follow-up treatment for her rosacea, alopecia and seborrheic dermatitis.  On physical examination, the treatment provider described the frontal scalp as shiny and somewhat scarred with some decrease in hair density.  The treatment provider also observed evidence of erythema on both cheeks, and multiple orange/yellow papules in the presternal area of the chest.  Based on her evaluation of the Veteran, the VA treatment provider assessed her with having early scarring alopecia, rosacea and seborrheic dermatitis on the chest.  Report of the September 2009 VA dermatology note reflects that the Veteran presented for follow-up treatment of her scarring alopecia, rosacea, and seborrheic dermatitis.  She reported improvement in all these areas with the exception of her alopecia.  

The Veteran was afforded another VA dermatological examination in October 2012, during which time she provided her medical history and reported a history of dermatophytosis with recurrent eruptions that had its onset ten years prior, specifically while she was stationed in the DC area.  According to the Veteran, the condition is recurrent in nature and has gotten worse throughout the years.  When asked whether the Veteran's skin conditions caused scarring or disfigurement of the head, face, or neck, the examiner marked that it did not.  The examiner also found that the Veteran did not exhibit any systemic manifestations, to include fever, weight loss or hypoproteinemia, as a result of her skin disease.  According to the examiner, the Veteran had been treated with oral or topical medications in the past twelve months for her skin condition.  Specifically, the examiner found that the Veteran was treated with systemic corticosteroids or other immunosuppressive medications, to include Metronidazole and Lomax on a constant/near-constant basis for her rosacea.  When asked whether the Veteran had undergone any treatments or procedures other than systemic or topical medications in the past twelve months for exfoliative dermatitis or papulosquamous disorders, the examiner marked that she had not.  The examiner also found that the Veteran had not experienced any debilitating episodes in the past twelve months as a result of her urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.   In addition, the Veteran had not had any non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past twelve months.  

On physical examination of the Veteran's skin condition, the examiner determined that the Veteran's papulosquamous disorder affected approximately less than five percent of the total body area, and approximately less than five percent of exposed areas.  Based on her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having recurrent dermatophytosis, and described this disorder as a "reddish macular rash [on] both sides of the cheek."  When asked whether the Veteran had any other pertinent physical findings, complications, conditions, signs and/or symptoms related to her dermatophytosis, the examiner marked that she did not.  The examiner further determined that the Veteran's skin condition did not impact her ability to work.  

Based on the examination findings, in the January 2013 rating decision, the AOJ increased the disability rating for the Veteran's dermatophytosis to 60 percent disabling, effective from October 16, 2012.  

The Veteran was afforded another VA dermatological examination in October 2014.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having tinea capitis on her scalp, hairline, cheeks, and arms, as well as frontal area of her chest area.  According to the Veteran, she experiences a burning and itching sensation, redness, and dry flakiness as a result of her tinea capitis.  The Veteran also reported that her tinea capitis worsens around the hairline between chemical treatments.  The examiner noted that the Veteran had used ketoconazole cream (2 percent) and metronidazole gel (0.75 percent) in the past, and had also been placed on prescription shampoos as well as over-the-counter shampoos that specialized in treatment of this type of skin condition (Head and Shoulders, Selsun Blue, etc).  When asked whether the Veteran's skin condition caused any scarring or disfigurement of the head, face or neck, the examiner marked that it did.  The examiner did note that the Veteran had been treated with oral or topical medications in the past twelve months for her tinea capitis, and specifically wrote that the Veteran used the topical medication, metronidazole 0.75 percent gel twice a day on her face.  The examiner found that the Veteran did not experience any systemic manifestations due to her skin disorder.  When asked whether the Veteran had any debilitating or non-debilitating episodes in the past twelve months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis, the examiner marked that she had not.  According to the examiner, the Veteran's tinea capitis affects approximately 20 to 40 percent of her total body area, and 20 to 40 percent of the exposed areas.  The examiner determined that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to her tinea capitis.  The examiner further determined that the Veteran's tinea capitis did not impact her ability to work.  

Based on these examination findings, in the December 2014 rating decision, the AOJ proposed to reduce the Veteran's disability rating for her dermatophytosis with recurrent eruptions from 60 percent disabling to 30 percent disabling.  

In a December 2014 statement, the Veteran disagreed with the reduction of benefits for her service-connected skin disorder.  She reported that she still experiences break-outs on her neck and scalp, and her symptoms can be brought about and intensify at any particular moment without cause or reason.  According to the Veteran, just because an examination is scheduled at a certain time does not mean that a breakout has occurred or will not recur at a different date or time.  The Veteran further asserted that she had recently experienced an outbreak on her chest during the past two weeks which goes to show that the flare-ups occur without specified treatment/medicine.  She also reported that each flare-up consists of an itching/burning sensation, redness and dry flakiness and these symptoms can persist for weeks or months at a time.  

In light of the AOJ's proposal to reduce the Veteran's disability rating for her skin disability, the Veteran was afforded another VA examination for her skin disorder in July 2015.  During the evaluation, the Veteran stated that the exact onset of her skin condition was unknown.  The Veteran also stated that she developed a rash on the scalp and hairline that is manifested by "sharp borders and flaking and a separate rash red and stinging on face and chest."  The Veteran reported to use antibiotics on an as needed basis.  When asked whether any of the Veteran's skin conditions caused scarring or disfigurement of the head, face or neck, the examiner marked that it did not.  The examiner also determined that the Veteran did not have any benign or malignant skin neoplasms stemming from her skin disorder.  When asked whether the Veteran had any systemic manifestations (to include fever, weight loss or hypoproteinemia associated with a skin condition such as erythroderma)  due to her skin condition, the examiner marked that she did not.  According to the examiner, the Veteran did undergo treatment through oral or topical medications in the past months for her skin condition, and specifically used the topical medications ketoconazole and metronidazole cream for her tinea capitis.  The examiner further found that in the past twelve months the Veteran had experienced debilitating episodes of urticaria, as evidenced by signs of flaking, peeling and itching of the areas involved.   Specifically, the Veteran reported four or more debilitating episodes of urticaria in the past twelve months that required treatment with intermittent systemic immunosuppressive therapy.  The examiner also noted that Veteran experienced non-debilitating episodes of urticaria in the past twelve months, as evidenced by increased erythema and burning of the skin region, four or more times a year, that required treatment with intermittent systemic immunosuppressive therapy.  

Physical examination of the Veteran revealed evidence of dermatitis that affected approximately 5 to 20 percent of the total body area and less than five percent of exposed areas, such as the hands, face and neck.  The Veteran's infections of the skin also affected approximately less than five percent of the total body area and exposed areas, including the hands, face and neck.  Based on her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having tinea capitis and seborrheic dermatitis evidenced by sharp borders, flaking and red patchiness on the scalp, hairline, face and chest wall.  When asked whether the Veteran any other physical findings, complications, conditions, signs and/or symptoms as a result of her skin conditions, the examiner marked that she did not.  According to the examiner, the Veteran is unable to work during bad flare-ups of her skin conditions.  In light of the fact that the Veteran had multiple skin disorders affecting various parts of her body, the examiner determined that these disabilities combined together affected approximately twenty-three percent the total body and seven percent of the exposed areas.  

As noted above, following the July 2015 VA examination, in the August 2015 rating decision, the AOJ recharacterized the Veteran skin disability to that of tinea capitis and seborrheic dermatitis, and reduced the disability rating for the Veteran's skin disability to 30 percent disabling, effective July 23, 2015.  The AOJ also evaluated the Veteran's skin disability under 38 C.F.R. § 4.118, Diagnostic Code 7825.  

Reduced Rating

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155, Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice. If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105 (e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105 (e) do not apply where there is no reduction in the amount of compensation payable. VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

In the present case, the reduction was initiated in the December 2014 rating decision, and finalized in a rating decision issued in August 2015.  In this decision, the AOJ decreased the disability rating for the service-connected skin disorder from 60 percent to 30 percent, effective July 23, 2015.  The combined disability rating remained at 80 percent, and notice of this decision reflected no reduction in the Veteran's monthly compensation amount.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105 (e) are not applicable. The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record. 

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344 (a) & (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. 3.344 (c).

In this case, the Veteran's service connected tinea capitis and seborrheic dermatitis has been assigned multiple disability ratings throughout the duration of the appeal, pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806 and 7825.  Specifically, the Veteran has been assigned a noncompensable disability rating for her service-connected skin disorder from July 20, 2006 to October 16, 2012 (see January 2010 rating decision), a 60 percent disability rating from October 16, 2012 to July 23, 2015 (see January 2013 rating decision), and a 30 percent disability rating on and after July 23, 2015 (see August 2015 rating decision).  

The Board acknowledges that the July 2015 VA examiner observed that the Veteran used lotions and creams (ketoconazole and metronidazole) to treat her skin condition, and characterized these creams as a type of topical medication rather than a type of oral medication, a topical corticosteroid, a systemic corticosteroid, or any other immunosuppressive medication.  However, the examiner did note that the Veteran used this medication on a constant/near-constant basis.  The Board also acknowledges that in the July 2015 medical opinion, the VA examiner, upon reviewing the Veteran's earlier treatment records and VA examination reports, noted that while previous examiners indicated that the Veteran was on systemic corticosteroids or other immunosuppressive medications listed as metronidazole and Lomax, the medical records reflected that metronidazole was prescribed as a topical gel, and Lomax was prescribed for her high blood pressure rather than her skin disorders.  However, when reviewing the October 2012 and July 2015 VA examination reports and objective medical findings on their own, the record does not reflect evidence of improvement in the Veteran's skin condition throughout the years.  During the October 2012 VA examination, the Veteran was diagnosed with having dermatophytosis and she reported that the condition was recurrent in nature and had worsened throughout the years.  The examiner mistakenly classified the Veteran's medication of metronidazole and Lomax as systemic corticosteroids or other immunosuppressive medication, and, similar to the July 2015 VA examiner, noted that she used these medications on a constant/near-constant basis.  Regardless of the mistaken characterization of the medication as a type of systemic corticosteroid or other immunosuppressive medication, the medical findings reflect that the Veteran's skin condition has remained the same throughout the years.  As noted above, the Veteran was diagnosed with having seborrheic dermatitis and tinea capitis at the July 2015 VA examination, and she reportedly used the topical medications ketoconazole and metronidazole creams on a constant/near-constant basis for her skin disorder.  Moreover, the July 2015 medical findings reflecting episodes of urticaria that required treatment with intermittent systemic immunosuppressive therapy showed a potential worsening in the Veteran's skin condition when compared to the October 2012 VA examination findings.  

Based on the totality of the evidence, the Board finds that relying on the July 2015 VA medical opinion, which indicates that the 60 percent rating assigned for the service-connected skin disability was erroneous in light of the October 2012 VA examiner's mistaken understanding regarding the characterization of the Veteran's medication, as the basis for the reduction of the disability rating for service-connected seborrheic dermatitis and tinea capitis  from 60 percent to 30 percent disabling, was not proper.  In every reduction case, there must be a finding of improvement.  In Murphy v. Shinseki, 26 Vet. App. 510, (2014), the Court stated that the RO and Board are required "in any rating-reduction case" to determine (1) "based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability"; (2) "whether the examination reports reflecting such change are based upon thorough examinations"; and (3) whether any improvement "actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work" (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13 (1992).  See Murphy, 26 Vet. App. At 517 (quoting Brown v. Brown, 5 Vet. App. 413, 421 (1993)).  In this regard, there must be actual improvement in the disability, not just a failure to meet the requirements of a rating under the currently assigned Diagnostic Code.  If a rating at a particular level was erroneous and should never have been assigned, the proper method of correcting that error is through a finding of clear and unmistakable error in the original rating decision.  That is not what occurred here.

The record reflects that from the time of the October 2012 VA examination to the time of the July 2015 VA examination, the severity of the Veteran's skin disability, the type of treatment she received, as well as the frequency with which she received the treatment, remained the same.  In this regard, the Veteran's complaints and reported symptoms, as well as the objective medical findings are similar during both VA examinations.  Indeed, although the Veteran's seborrheic dermatitis and tinea capitis continues to fluctuate with periods of improvement intermingled with periods of deterioration, the Veteran's skin disorder has not exhibited actual improvement throughout the pendency of the appeal.  Moreover, the evidence of record is unclear as to whether any improvement shown throughout the pendency of the appeal has been consistently maintained under the ordinary conditions of life and work.  

In reviewing the entirety of the evidence, the Board finds that the weight of the evidence is against a finding of actual improvement in the Veteran's service-connected seborrheic dermatitis and tinea capitis.  Thus, the Board finds that the reduction from 60 percent to 30 percent for the Veteran's service-connected skin disorder was improper.  Accordingly, the 60 percent disability rating for tinea capitis and seborrheic dermatitis is restored.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

As noted above, the Veteran's service connected tinea capitis and seborrheic dermatitis has been assigned multiple disability ratings throughout the duration of the appeal, pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806 and 7825.  Specifically, the Veteran has been assigned a noncompensable disability rating for her service-connected skin disorder from July 20, 2006 to October 16, 2012, a 60 percent disability rating from October 16, 2012 to July 23, 2015, and a 30 percent disability rating on and after July 23, 2015.  The Veteran claims that her service-connected skin disorder warrants a higher initial rating for the entire duration of the appeal.  Pursuant to restoration of the 60 percent rating, the 60 percent rating is in effective from October 16, 2012 to the present.

The Board acknowledges that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 - 54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2016).  The Veteran's claim for benefits was filed prior to October 23, 2008.  

However, the introductory paragraph to 38 C.F.R. § 4.118 notes that a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review. The Veteran contends that she is entitled to a higher initial rating for her service-connected skin disability.  While her skin disability has been rated under Diagnostic Code 7813-7806 and 7825, the Board must also consider whether an increased evaluation would be in order under other relevant diagnostic codes.  As such, the Board construes the Veteran's contentions as a request for review pursuant to the change to the rating criteria.

Accordingly, the Board will evaluate the Veteran's claim under the criteria in the VA Schedule for Rating Disabilities in effect at the time of her filing, and the regulations in effect as of October 23, 2008, in order to ascertain which version would accord her the highest rating. According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and the Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id. 

However, none of the above cases or General Counsel opinions prohibit the application of a prior regulation to the period on or after the effective date of a new regulation. Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.118 to the period on or after the effective dates of the new regulations.

In the September 2007 rating decision, the Veteran's claim for service connection for her tinea capitis was granted and evaluated as noncompensably disabling, effective July 20, 2006, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813.  In the November 2008 rating decision, the RO continued the noncompensable rating for the Veteran's service-connected skin disorder, which was recharacterized as dermatophytosis with recurrent eruptions.  The Veteran filed a notice of disagreement (NOD) with this decision in April 2009 although the AOJ construed the NOD as having been submitted and filed in April 2008, within one year of the September 2007 rating decision.  In the January 2013 rating decision, the AOJ increased the disability rating for the Veteran's dermatophytosis with recurrent eruptions from noncompensably disabling to 60 percent disabling, effective October 16, 2012, pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806.  In the August 2015 rating decision, the RO recharacterized the Veteran's skin disability to tinea capitis and seborrheic dermatitis and evaluated it under the criteria found at 38 C.F.R. § 4.118, Diagnostic Code 7825.  

Pursuant to the version of Diagnostic Codes 7813 in effect both before and after the October 23, 2008 revisions, dermatophytosis and infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic disease), respectively, are rated as disfigurement of the head, face, or neck; scars; or dermatitis, depending upon the predominant disability.  38 C.F.R. § 4.118.

For the period prior to October 23, 2008, Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated as 10 percent disabling. Note (1) to Diagnostic 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: a scar five or more inches (13 or more cm.(centimeters)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; a scar in which the surface contour is elevated or depressed on palpation; a scar that is adherent to underlying tissue; the skin is shown to be hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, warrants a 30 percent disability evaluation. A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, warrants a 50 percent disability evaluation. A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, warrants an 80 percent disability evaluation. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate. Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria. 38 C.F.R. § 4.118, Diagnostic 7800 (prior to October 23, 2008). 

Under the rating criteria in effect prior to October 23, 2008 for Diagnostic Code 7801, a 10 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 6 square inches (39 sq. cm); a 20 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 12 square inches (77 sq. cm); a 30 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 72 square inches (465 sq. cm); and a 40 percent rating is assigned for scars, other than head, face, or neck which cover an area exceeding 144 square inches (929 sq. cm). 

Under the rating criteria in effect prior to October 23, 2008 for Diagnostic Code 7802, a 10 percent rating is assigned for superficial scars other than head, face, or neck, the area of which covers 144 square inches (299 sq. cm) or greater. 

Under the Diagnostic Code 7803 effective prior to October 23, 2008, a 10 percent evaluation is assigned for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803. 

Under the former Diagnostic Code 7804, effective prior to October 23, 2008, a 10 percent evaluation is assigned for superficial scars that are painful on examination. Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118 (2008).  Diagnostic Code 7804 also directs the rater to review 38 C.F.R. § 4.68 (amputation rule).  Id. 

Also, under the rating criteria effective prior to October 23, 2008, Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805. 

The revised rating criteria for Diagnostic Code 7800 (effective October 23, 2008) are similar to the rating criteria in effect prior to October 23, 2008, with the exception of two supplemental Notes.  Indeed, Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate diagnostic code(s) and §4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Note (5) provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic 7800 (2016). 

Under the revised criteria effective October 23, 2008, Diagnostic Code 7801 provides a 10 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, and the area of which covers at least 6 square inches but less than 12 square inches.  A 20 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 12 square inches but less than 72 square inches.  A 30 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 72 square inches but less than 144 square inches.  A 40 percent rating is assigned for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 144 square inches or greater. 

Under the revised rating criteria effective October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three to four scars that are unstable or painful and a 30 percent disability rating is assigned for five or more scars that are unstable or painful. Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation based on the total number of unstable or painful scars. Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

Revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Pursuant to the version of Diagnostic Code 7806 in effect both before and after the October 23, 2008 revisions, a noncompensable rating is assigned when less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and; no more than topical therapy required during the past 12-month period. A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period. A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period. A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2003-2016).

In Johnson v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that topical corticosteroids constitute systemic therapy under Diagnostic Code 7806, which pertains to dermatitis or eczema, based on the plain language of the rating criteria, irrespective of whether topical corticosteroids are in fact considered to be systemic therapy from a medical standpoint.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  

In reversing this decision, the Federal Circuit agreed with the VA that the Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  The Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code." The Federal Circuit went on to explain that  "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility did not mean that all applications of topical corticosteroids amount to systemic therapy.  See Johnson v. Shulkin, No. 2016-2144, __________ (July 14, 2017)

Pursuant to the version of Diagnostic Code 7825 in effect both before and after the revisions, a 10 percent rating is warranted where there are recurrent episodes of urticaria occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted where there are recurrent debilitating episodes occurring at least four times during the past 12-month period, requiring intermittent systemic immunosuppressive therapy for control.  A maximum schedular 60 percent evaluation is warranted where there are recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic Code 7825.

For the period prior to October 16, 2012

During this period on appeal, the Veteran was diagnosed with having recurrent tinea capitis and dermatophytosis with recurrent eruptions.  There was no evidence of scarring or disfigurement associated with the Veteran's skin disorder.  As such, for the period prior to October 16, 2012, her skin disorder is evaluated under Diagnostic Code 7806.  

First and foremost, an initial compensable rating is not warranted under the version of Diagnostic Code 7806 both before and after October 23, 2008.  In this regard, there is simply no clinical evidence of record demonstrating that the Veteran's tinea capitis and dermatophytosis covered five percent of the entire body or five percent of exposed areas during this particular time period. As previously discussed above, during the April 2007 VA examination, the Veteran's recurrent tinea capitis covered less than one percent of her entire body surface, and less than five percent of the exposed areas of the body.  At the October 2008 VA examination, the examiner determined that the Veteran's skin disorder covered one percent of her entire body surface and 0.1 percent of the exposed areas of the body.  In addition, there is no evidence that the Veteran has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the prior 12-month period.  Although, during the April 2007 VA examination, the Veteran recalled taking oral tablets in the past (and on a daily basis) for her skin condition, she explained that throughout the past year, her current treatment consisted of using ketoconazole cream twice daily for four to five day durations during flare-ups of the lesions until they cleared up.  During the October 2008 VA examination, the examiner noted that the Veteran was treated with multiple creams and lotions (the names of which the Veteran could not recall) on a daily basis.  The Veteran recalled being prescribed with a steroid cream in the past, which resulted in areas of lighter pigmentation around the hairline on her forehead, but commented that she was not currently taking any oral medication for her skin disorder.  

Review of the Veteran's VA treatment records for the period prior to October 16, 2012 also reflects that the Veteran was treated with ketoconazole cream, metronidazole topical gel, and various types of ointments and creams for her skin condition.  These records do not reflect that she received or underwent any type of systemic therapy for treatment of her skin condition.  In addition, the records do not reflect the prescribed use of any topical corticosteroid that is administered on such a scale that it affects the body as a whole.  During both VA examinations, and during her VA treatment visits, the Veteran reported the use of creams, lotions and gels which she applied to the affected areas until the flare-ups had subsided and the lesions had cleared.  

In addition, the Board notes that Diagnostic Codes 7800-7805 are not applicable because there is simply no indication in the available medical evidence of record (for the period prior to and from October 23, 2008) that the Veteran has burn scars or scarring and/or disfigurement of any kind on her face, neck or body as a result of her service-connected skin disorder.  The April 2007 VA examiner did not identify any scarring or disfigurement stemming from the Veteran's diagnosed skin disorder.  Also, as previously discussed above, upon physical examination of the Veteran's skin, the October 2008 VA examiner determined there to be no visible scarring or disfigurement seen.  With respect to Diagnostic Code 7800, there is no indication in the available medical evidence of record that the Veteran's service-connected skin disorder is manifested by any of the characteristics of disfigurement listed in Note 1. As such, an initial compensable rating is not warranted under this code.  

With respect to Diagnostic Code 7801 (effective prior to October 23, 2008), there is nothing in the medical evidence to show that the Veteran's skin disorder is deep, causes limited motion and covers at least 6 square inches during this time period. With respect to Diagnostic Code 7801 (effective October 23, 2008), the medical evidence does not reflect that the Veteran's skin disorder is deep and nonlinear and covers an area or areas of at least 6 square inches.  As such, an initial compensable rating is not warranted under this code.  

With respect to Diagnostic Codes 7802, the medical evidence does not reflect that the skin disorder is superficial and nonlinear and covers an area or areas of 144 square inches or greater.  As such, an initial compensable rating is not warranted under this code.  

With respect to Diagnostic 7803 (effective prior to October 23, 2008) there is nothing in the medical evidence to show that the Veteran's skin disorder has been described or characterized as a superficial unstable scar.  

With respect to Diagnostic Code 7804 (effective prior to October 23, 2008), the medical evidence does not reflect that the Veteran has a superficial scar that is painful on examination.  With respect to Diagnostic Code 7804 (effective October 23, 2008), there is nothing in the medical evidence to show that the Veteran's skin disorder is exhibited by one or two scars that is/are unstable or painful on examination.  As such, application of any of these codes does not result in the assignment of a higher initial rating. 

With respect to Diagnostic Code 7805 (effective prior to and following October 23, 2008), there is no evidence of record indicating that the Veteran suffers a limitation of function in the affected facial and body areas as a result of her tinea capitis.  According to the April 2007 VA examiner, while the Veteran's tinea capitis flares up every three weeks, her skin condition has not cause any functional impairment or systemic illness.  Indeed, there is nothing in the record to show that the Veteran's ability to perform her occupational duties and day to day activities was limited as a result of her skin condition. Therefore, Diagnostic Code 7805 is inapplicable.  Based on the old or new rating criteria, the Veteran is not entitled to a higher evaluation under Diagnostic Codes 7800-7805. 

Thus, the Board finds that the Veteran's service service-connected skin disorder does not approximate any potentially applicable criteria for a compensable rating for the period prior to October 16, 2012.  

For the period from October 16, 2012 

The Board finds that the Veteran is not entitled to an initial disability evaluation greater than 60 percent for her service-connected dermatophytosis with recurrent eruptions, for the period from October 16, 2012, under Diagnostic Code 7806.  In this regard, Diagnostic Code 7806 (both before and on and after October 23, 2008) has a maximum rating criteria of 60 percent.  As such, the Veteran cannot receive a higher initial rating greater than 60 percent for the period from October 16, 2012 under this code.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2008) & (2016).

In addition, the version of Diagnostic Code 7825 (both before and on and after October 23, 2008) also has a maximum rating criteria of 60 percent.  As such, the Veteran cannot receive a higher initial rating greater than 60 percent for the period from October 16, 2012 under this code.  See 38 C.F.R. § 4.118, Diagnostic Codes 7825 (2008) & (2016).

With respect to whether the Veteran is entitled to an initial evaluation in excess of 60 percent for the period from October 16, 2012 under the Diagnostic Codes 7800-7805 (both prior to and from October 23, 2008), although the October 2012 and July 2015 VA examiners observed no evidence of scarring or disfigurement upon physical evaluation of the Veteran, the October 2014 VA examiner determined that the Veteran's skin condition did cause scarring or disfigurement of the head, face or neck.  Assuming that this examiner identified signs of a scar associated with the Veteran's service-connected dermatophytosis with recurrent eruptions, there is  nothing in the medical evidence of record reflecting manifestations of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement. As such, the Veteran is not entitled to an initial evaluation in excess of 60 percent, for the period from October 16, 2012, under the revised version of Diagnostic Code 7800, effective prior to, and on and after, October 23, 2008. 

In addition, the previous and revised version of Diagnostic Code 7801 has a maximum rating criteria of 40 percent, and the previous and revised versions of Diagnostic Codes 7802-7804 have a maximum rating criteria of 10 percent, so the Veteran cannot receive a higher initial rating greater than 60 percent for the period from October 16, 2012, under any of these codes.  Further, the Veteran was not shown to have any limitation of motion or limitation of function as a result of her skin disorder.  Indeed, at the October 2012 and October 2014 VA examinations, both examiners determined that the Veteran's skin conditions did not impact her ability to work.  Although the July 2015 VA examiner noted that the Veteran's skin condition did impact her ability to work, she added that the Veteran was unable to work during bad flare-ups - not that she is unable to work on a regular basis or conduct her activities of daily living.  As such, the revised version of Diagnostic Codes 7800-7805 in effect from prior to, and on and after, October 23, 2008 are inapplicable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008) & (2016).

Subsequent VA treatment records dated from 2015 to 2017 reflect that during routine treatment visits, the Veteran's skin was absent any lesions, rashes or abnormalities.   As such there is nothing in the record to show that the Veteran is entitled to an initial rating in excess of 60 percent for her service-connected skin disability under Diagnostic Codes 7800-7805, 7806,7813 and 7825 for the period on and after October 16, 2012.   

The Board recognizes the Veteran's statements attesting to her ongoing symptoms, to include a burning/itching sensation, redness, and flaking, due to her skin disorder. The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing her symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria. In this regard, the objective medical evidence, to include the VA treatment records and the VA examination reports, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the VA examiners considered the Veteran's reported symptomatology when conducting the examinations. Additionally, her complaints of the discomfort she experiences on various areas of her body, the treatment she has to undergo during these episodes, and the frequency of the treatment she receives, is evidence consistent with the noncompensable, but not higher, rating provided for the period prior to October 16, 2012, and the 60 percent, but not higher, rating provided from October 16, 2012.  Thus, when considering the overall evidence of record, including the Veteran's statements throughout the periods on appeal, the Veteran's disability does not warrant a compensable rating for the period prior to October 16, 2012, or a rating in excess of 60 percent for the period from October 16, 2012.

In conclusion, the Board finds that for the period prior to October 16, 2012, the Veteran's level of disability more closely approximates the criteria for a noncompensable disability rating, and a higher disability rating is not warranted.  The Board also finds that for the period from October 16, 2012, the Veteran's level of disability does not approximate any criteria for a rating higher than 60 percent, and a higher disability rating is not warranted.  As the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for her service-connected tinea capitis and seborrheic dermatitis for the period prior to October 16, 2012, and an initial rating in excess of 60 percent for her skin disorder from October 16, 2012, the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms associated with her skin condition, to include a burning/itching sensation, dry flaky skin, erythema, and scaly plaques, are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  Although the July 2015 VA examiner determined that the Veteran's skin disorder impacted her ability to work during her flare-ups, based on the more recent VA treatment records, her flare-ups are recurrent and episodic in nature and do not occur on a regular basis to render her incapable of performing her occupational duties.  Indeed, as noted above, during her more recent VA treatment visits dated from 2016 through 2017, physical evaluation of the Veteran's skin was negative for any lesions or abnormalities on her skin.  Therefore no further discussion of a TDIU is necessary.  


ORDER

The reduction of the 60 percent disability rating for the service-connected tinea capitis and seborrheic dermatitis was improper, and the 60 percent disability rating is restored, effective October 16, 2012.  The appeal is granted.

For the period prior to October 16, 2012, entitlement to an initial compensable rating for service-connected tinea capitis and seborrheic dermatitis is denied.  

For the period from October 16, 2012, entitlement to an initial rating in excess of 60 percent is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


